In re Mensingh, Eveline; Mensingh, Julian;—Defendants); applying for supervisory *685and/or remedial -writs; Parish of Jefferson, 24th Judicial District Court, Div. “0”, No. 512-607.
Granted. Where relator is seeking review of the denial of an application to proceed in forma pauperis, the clerk of court shall allow the application to be filed without the payment of costs. See Riebow v. Riebow, 97-3093 (La. 1/9/98), 705 So.2d 1086. Accordingly, the application is transferred to the court of appeal for consideration on the merits without the payment of a filing fee.
JOHNSON, J., not on panel; recused.